IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                               October 23, 2008
                                 No. 08-40238
                               Summary Calendar              Charles R. Fulbruge III
                                                                     Clerk

IPOLITO CAMPOS

                                           Petitioner-Appellant

v.

PAUL KASTNER, Warden/chief Executive Officer

                                           Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 5:07-CV-96


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Ipolito Campos, federal prisoner # 54618-083, seeks to appeal the district
court’s dismissal of his action that he characterized as an independent action in
equity. Campos was convicted in the Eastern District of Virginia of assaulting
and attempting to murder a police officer. Campos’s conviction was affirmed on
direct appeal to the Fourth Circuit. United States v. Campos, 136 F. App’x 557
(4th Cir. 2005).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-40238

      On appeal to this court, Campos argues that he did not commit the crimes
of assaulting and attempting to murder a police officer and equity therefore
prevented him from being convicted and imprisoned for crimes that were thus
an impossibility.
      One of the essential elements of an independent action in equity is a
showing of the absence of any adequate remedy at law. Bankers Mortgage Co.
v. U.S., 423 F.2d 73, 79 (5th Cir. 1970). The Supreme Court has further noted
that an independent action in equity should be available only to prevent a grave
miscarriage of justice.   United States v. Beggerly, 524 U.S. 38, 45 (1998).
Campos’s action did not meet these demanding standards.
      Since Campos’s action was not filed in the federal district court in which
he was convicted and sentenced, the district court did not have jurisdiction to
alternatively treat his action as a motion under 28 U.S.C. § 2255. See Pack v.
Yousuff, 218 F.3d 448, 451 (5th Cir. 2000). Because Campos did not assert that
he was convicted of an offense that is nonexistent as to all persons, his action
also did not meet the essential criteria of a claim under 28 U.S.C. § 2241 made
in conjunction with the savings clause of § 2255(e). See Reyes-Requena v. United
States, 243 F.3d 893, 904 (5th Cir. 2001).
      Campos therefore filed an unauthorized action which the district court was
without jurisdiction to entertain. See United States v. Early, 27 F.3d 140, 142
(5th Cir. 1994). Campos has thus appealed from the dismissal of a meaningless,
unauthorized action. Id. We affirm on the basis that the district court lacked
jurisdiction. Id.
      AFFIRMED.




                                       2